                                          Case 4:18-cv-07569-HSG Document 69 Filed 01/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KYUNG JONES,                                        Case No. 18-cv-07569-HSG
                                   8                    Plaintiff,                           ORDER TERMINATING LIMITED
                                                                                             SCOPE REPRESENTATION
                                   9             v.
                                                                                             Re: Dkt. No. 53
                                  10     MEGAN J. BRENNAN,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The above-entitled action was referred to the Federal Pro Bono Project for appointment of

                                  14   pro bono counsel. Attorney Aaron Silberman was appointed through the Federal Pro Bono Project

                                  15   to serve as volunteer counsel for Ms. Jones. See Dkt. No. 53. The scope of representation was

                                  16   limited to representation at Settlement Conference.

                                  17          Since this purpose has been fulfilled, the Court now removes this case from the Federal

                                  18   Pro Bono Project. This terminates any further responsibilities of pro bono counsel.

                                  19          The Court thanks Mr. Silberman for his service to the Federal Pro Bono Project and hereby

                                  20   relieves him from the limited scope representation.

                                  21

                                  22

                                  23          IT IS SO ORDERED.

                                  24   Dated: 1/13/2021

                                  25                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  26                                                  United States District Judge
                                  27

                                  28
